DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 04/06/2022 are acceptable.

Election/Restrictions
Claims 1-5, 9-11, and 16-20 are allowable. Claims12-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-III, as set forth in the Office action mailed on 10/04/2021, is hereby withdrawn and claims 12-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil component comprising: a coil includes a twisted wire portion in which the plurality of wires is twisted together, the twisted wire portion includes a bank region including a first layer wound multiple turns continuously around the winding core part and a second layer wound on the first layer continuously from the first layer, and the bank region is sparsely wound with a number of turns of the second layer reduced by two or more as compared to a number of turns of the first layer, wherein the twisted wire portion includes a plurality of bank regions including the sparsely-wound bank region along the winding core part, the plurality of bank regions includes at least two bank regions having the same shape, and in the plurality of bank regions, all the bank regions excluding bank regions at both ends in a direction along the winding core part has the same shape.
Claim 16 recites, inter alia, a coil component comprising: a coil includes a twisted wire portion in which the plurality of wires is twisted together, the twisted wire portion includes a bank region including a first layer wound multiple turns continuously around the winding core part and a second layer wound on the first layer continuously from the first layer, and the bank region is sparsely wound with a number of turns of the second layer reduced by two or more as compared to a number of turns of the first layer, wherein the twisted wire portion includes one or more inverted portions in which the twisting direction is inverted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837